Filed 3/15/22 P. v. Aguirre CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not
certif ied f or publication or ordered published, except as specif ied by rule 8.1115(b). This opinion has not been
certif ied f or publication or ordered published f or purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                             DIVISION SIX


 THE PEOPLE,                                                      2d Crim. No. B312565
                                                                 (Super. Ct. No. 1499382)
      Plaintiff and Respondent,                                  (Santa Barbara County)

 v.                                                             ORDER MODIFYING
                                                               OPINION AND DENYING
 LOCADIO AGUIRRE,                                                   REHEARING
                                                                  [NO CHANGE IN
      Defendant and Appellant.                                      JUDGMENT]


THE COURT:
     It is ordered the opinion filed herein on February 22, 2022,
be modified as follows:
     On page 7, after the first full paragraph, the following
paragraph is added:

                     In addition, any error in excluding the evidence did
                     not result in a miscarriage of justice and was
                     harmless in light of Aguirre’s failure to participate in
                     treatment, failure to acknowledge he had a problem,
                     and belief that he did not need treatment. (Evid.
           Code, § 354; People v. Allen (2008) 44 Cal.4th 843,
           871-874.)

     There is no change in judgment.
     Appellant’s petition for rehearing is denied.




YEGAN, Acting P. J.         PERREN, J.           TANGEMAN, J.




                                2
Filed 2/22/22 P. v. Aguirre CA2/6 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not
certif ied f or publication or ordered published, except as specif ied by rule 8.1115(b). This opinion has not been
certif ied f or publication or ordered published f or purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                             DIVISION SIX


 THE PEOPLE,                                                      2d Crim. No. B312565
                                                                 (Super. Ct. No. 1499382)
      Plaintiff and Respondent,                                  (Santa Barbara County)

 v.

 LOCADIO AGUIRRE,

      Defendant and Appellant.


             Locadio Aguirre appeals from the judgment
committing him to a state hospital as a Sexually Violent Predator
(SVP). (Welf. & Inst. Code, § 6600 et seq.) He contends: (1) the
trial court denied him due process and a fair trial when it refused
to consider potential parole conditions, (2) the trial court erred
when it admitted evidence regarding a male victim, (3) counsel
rendered ineffective assistance, and (4) cumulative error requires
reversal. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
             Aguirre was convicted of multiple counts of
committing lewd acts with a child under 14 (Pen. Code, § 288,
subd. (a)), and sentenced to prison. Prior to his release, the
People filed a petition to commit Aguirre as an SVP. The parties
stipulated to a court trial. Aguirre was 93 years old at the time of
trial.
                             1999 offenses
             In 1999, when Aguirre was 71 years old, he lured an
eight-year-old girl (Jane Doe 1) to the porch of his house to give
her some money. He kissed her mouth and touched her vagina.
Several weeks later, he invited her to his residence. He laid her
on the bed, got on top of her, kissed her mouth, placed his hands
under her skirt and panties, and rubbed her vagina skin-to-skin.
Based on this conduct, he was convicted of two counts of lewd
conduct with a child under the age of 14 (Pen. Code, § 288, subd.
(a)) and was sentenced to three years in prison.
             Aguirre made inconsistent statements regarding
these crimes. When interviewed by police, he denied touching the
girl. He later admitted touching her but denied knowing why he
did so. He initially told Harry Goldberg, Ph.D., a psychologist
employed by the Department of State Hospitals (DSH), that he
touched the girl because her vagina itched, but he later denied
touching her vagina. He told William Damon, Ph.D., another
psychologist employed by DSH, that the girl instigated the
incident. He denied that any sexual behavior occurred. He said
the girl, her mother, and the police all lied. He said the girl’s
mother said if he did not pay her $40,000, “he would remember
her for the rest of his life.”
                             2008 offenses
             In 2008, when Aguirre was 80 years old, he rented a
room to a family with an eight-year-old girl (Jane Doe 2). When
her mother was in the shower, he fondled the girl’s vagina over




                                 2
her clothes. He unsuccessfully attempted to lure her to the
bedroom. On another occasion, he kissed her on the mouth.
Based on this conduct, he was convicted of two counts of lewd
conduct with a child under the age of 14 (Pen. Code, § 288, subd.
(a)) and was sentenced to 10 years in prison.
             When police interviewed Aguirre, he initially denied
committing the crimes. He later told police and Dr. Goldberg the
girl placed his hand on her vagina. He told Dr. Damon that the
girl’s mother said if he did not pay her $15,000, “he would
remember her for the rest of his life.”
                     Dr. Goldberg’s testimony
             Dr. Goldberg evaluated Aguirre four times between
2016 and 2020. He diagnosed Aguirre with pedophilia, sexually
attracted to both, nonexclusive type. Pedophilia is a “chronic
condition,” and there is “no evidence that pedophilia would
subside simply by being incarcerated and not going through
treatment.”
             Dr. Goldberg believed that Aguirre was at risk to
reoffend despite his age. He was a statistical “outlier” because
his first conviction occurred at age 71 and he reoffended at age
80. Dr. Goldberg found no “protective factors” that would reduce
the risk of reoffense.
             Aguirre was not amenable to community treatment
because he “doesn’t believe treatment is necessary” and “doesn’t
think he has a problem.” He attended treatment at the state
hospital only briefly. He was “not motivated to enter treatment”
and gave “every excuse in the book not to go to treatment.”
             In Dr. Goldberg’s opinion, Aguirre’s disorder
predisposed him to commit sexual acts. He did not take
responsibility for his behavior. He committed the offenses even




                                3
though it disrupted his life by affecting his relationships with the
victims’ families and resulted in prison terms. Dr. Goldberg
concluded that Aguirre was an SVP and it was necessary to keep
him in custody to ensure the safety of the community.
                     Dr. Damon’s testimony
            Dr. Damon completed six reports about Aguirre
between 2016 and 2021. He diagnosed Aguirre with pedophilic
disorder, sexually attracted to both, nonexclusive type. Although
sex offender treatment programs were free and convenient in the
hospital, Aguirre attended only three sessions. He said he would
not seek sex offender treatment if released but would go if
required. He said “there was no need for him to stay away from
children,” and he “could be around hundreds of children.” Dr.
Damon found no “protective factors” that would reduce the risk of
recidivism.
            Dr. Damon testified that Aguirre’s disorder
predisposed him to commit sexual acts. He had “serious difficulty
controlling his sexual-offending behavior.” Outpatient treatment
would not be appropriate because he was unwilling to participate,
dishonest about his conduct, and “completely unaware of the risk
he poses.” Dr. Damon concluded that Aguirre posed a “serious
and well-founded risk to children if released.”
                       Aguirre’s testimony
            Aguirre testified that he did not know if he had a
problem with sexual attraction to children. He said, “if I would
be amongst 8, 10, or 20 kids, I wouldn’t even touch their hair or
their head or anything. I have sworn before God to not commit
any more errors.”
            He started a treatment program at the hospital, but
“the professor there gave me so many hours of papers to fill out,




                                 4
and I had to write things, and I don’t know how to read and
write, not even in Spanish. I don’t know anything.” Due to his
poor eyesight, if he were in sex offender treatment in the
community, he could only listen. He said he “could listen to
everything” and “could do what I’m told to do.” But he admitted
he had not listened to the sex offender treatment program in the
hospital.
                               Verdict
             The trial court found Aguirre was an SVP and
committed him to Coalinga State Hospital for an indeterminate
term. (Welf. & Inst. Code, § 6604.)
                           DISCUSSION
                  Sexually Violent Predator Act
             An SVP is a person who: (1) was “convicted of a
sexually violent offense against one or more victims,” (2) “has a
diagnosed mental disorder,” and (3) is “a danger to the health and
safety of others” because he is “likely” to “engage in sexually
violent criminal behavior.” (Welf. & Inst. Code, § 6600, subd.
(a)(1).) We “‘review the entire record in the light most favorable
to the judgment to determine whether substantial evidence
supports the determination below.’” (People v. Sumahit (2005)
128 Cal.App.4th 347, 352.)
             It was undisputed that Aguirre was convicted of
sexually violent offenses and had a diagnosed mental disorder.
The only issue at trial was whether he posed a danger of
engaging in sexually violent criminal behavior. Aguirre contends
that properly admissible evidence does not support such a
finding. We disagree.




                                5
                         Parole conditions
             Aguirre first contends the trial court denied him due
process and a fair trial when it refused to consider potential
parole conditions if he were not committed as an SVP. He has
forfeited this issue.
             At trial, Aguirre said he wished to call a parole officer
regarding conditions that would be imposed if he were paroled to
the high-risk containment unit for sex offenders. He offered to
introduce evidence of “highly restrictive parole terms, which
include sex offender treatment . . ., high supervision, oftentimes
GPS monitoring, et cetera.” But he stated that the prosecution’s
objection pursuant to People v. Krah (2003) 114 Cal.App.4th 534
(Krah) was “well taken” because Krah allows only evidence of
whether the defendant “would be amenable to voluntary
treatment as opposed to coerced treatment.”
             Aguirre said that evidence of the available treatment
while on parole would be relevant because he would testify that
he wants to participate in treatment, that the evidence would be
“introduced for a limited purpose,” and “other SVP lawyers
introduce this material for various purposes.” The trial court
stated that involuntary treatment was not relevant, but the
parole officer could testify about the availability of voluntary
treatment in Santa Barbara. Aguirre did not call the parole
officer as a witness.
             Aguirre concedes the trial court was required to
follow Krah, supra, 114 Cal.App.4th 534, and “does not contend
that the trial court improperly exercised its discretion or
otherwise erred.” Instead, he contends for the first time on
appeal that he is likely to be on parole for the rest of his life, and




                                  6
applying Krah to his case deprived him of due process and a fair
trial.
             Aguirre forfeited the due process and fair trial
contentions by not asserting them in the trial court. “A party
cannot argue the court erred in failing to conduct an analysis it
was not asked to conduct.” (People v. Partida (2005) 37 Cal.4th
428, 435.) Nor did he ask the trial court “to consider the same
facts and to apply a legal standard similar to that which would
also determine the claim raised on appeal.” (Id. at p. 436.)
                Evidence regarding male victim
             Aguirre contends the trial court erred in allowing
evidence that he once molested a male victim. We are not
persuaded.
             Aguirre made a motion in limine to prohibit expert
witnesses from testifying about case-specific hearsay, including
information from the probation reports regarding a male victim.
(People v. Sanchez (2016) 63 Cal.4th 665, 686 (Sanchez).) The
trial court ruled that the evidence was admissible only as a basis
for explaining the numerical outcome of the Static-99
assessments, but the experts could not testify to factual details of
the incident.
             Dr. Goldberg administered the Static-99R, which
measures the risk posed by sex offenders. He said the test was
“not very helpful in this case” because there are few statistics for
offenders in their 70s, 80s, or 90s. On direct examination, he did
not discuss how the test was scored or mention the male victim.
             During cross-examination, however, Aguirre asked
Dr. Goldberg about the point included in the score for a male
victim. Aguirre elicited evidence that the boy made the
allegation in 2008, that Dr. Goldberg did not speak with the




                                 7
victim, that Aguirre was charged with the offense, and that it did
not result in a conviction.
             Dr. Goldberg testified that, including the point for
the male victim, the total Static-99R score was 1, which indicates
an “average risk.” Without considering the male victim, Aguirre
would score 0, which indicates a “below-average risk.” Either
way, he said the result is “not a tremendous difference as far as
risk,” and excluding consideration of the male victim would not
change his opinion.
             The Static-99R was also administered by Dr. Damon.
Aguirre received two points for prior sexual offenses, one point
for having unrelated victims, and one point for having a male
victim. Aguirre objected regarding the male victim. The court
responded, “I’ve sustained the objection as to case-specific details.
The scoring is admissible.”
             Dr. Damon deducted three points on the Static-99R
because Aguirre was over age 60. As a result, his total score was
1. In Dr. Damon’s view, there were “clear limitations” to the
usefulness of the Static-99R because Aguirre was “a statistical
outlier” whose initial and subsequent offenses all occurred after
the age of 60. Dr. Damon said his overall opinions in the case
would not change if Aguirre scored 0 rather than 1.
             “[A]n appellate court applies the abuse of discretion
standard of review to any ruling by a trial court on the
admissibility of evidence, including one that turns on the hearsay
nature of the evidence in question.” (People v. Waidla (2000) 22
Cal.4th 690, 725.) There was no abuse of discretion here.
             “[N]othing precludes the experts from, in forming
their opinions, relying on inadmissible hearsay ‘that is of a type
that reasonably may be relied upon by’ those experts.” (Walker v.




                                 8
Superior Court (2021) 12 Cal.5th 177, 202.) An expert may “rely
on hearsay in forming an opinion, and may tell the jury in
general terms that [they] did so.” (Sanchez, supra, 63 Cal.4th at
p. 685.) “What an expert cannot do is relate as true case-specific
facts asserted in hearsay statements, unless they are
independently proven by competent evidence or are covered by a
hearsay exception.” (Id. at p. 686.)
            We reject Aguirre’s implicit argument that Sanchez,
supra, 63 Cal.4th 665, requires that experts strictly adhere to the
Evidence Code when they score a standardized test. Here, the
experts testified that they assigned one point for a male victim,
but related no details on direct examination. Aguirre cannot
complain that his own counsel elicited additional facts regarding
the alleged victim. (People v. Brownlee (1977) 74 Cal.App.3d 921,
932.)
            Even if admission of the evidence was error, it was
harmless because: (1) the doctors’ conclusion that Aguirre was
dangerous was made despite his scores on the Static-99R, not
because of them; (2) the point added for the male victim did not
change the doctors’ opinions; and (3) the trial court gave no
indication that it placed any significance on the very limited
information about a male victim. (Cf. People v. Burroughs (2016)
6 Cal.App.5th 378, 412 [hearsay relating “in lurid detail,
numerous sex offenses” was prejudicial].) In fact, the court was
aware of the impact of Sanchez on the evidence, and of its duty to
consider only admissible evidence.
                Ineffective assistance of counsel
            Aguirre contends his counsel rendered ineffective
assistance when he failed to object to inadmissible evidence
contained in prosecution exhibits. We disagree.




                                 9
             At the end of the People’s case, without objection, the
court admitted six certified copies as exhibits: (1) summary
criminal history (rap sheet), (2) prison records (Pen. Code,
§ 969b), (3) conviction packet for the 1999 case, (4) conviction
packet for the 2008 case, (5) Dr. Goldberg’s report, and (6) Dr.
Damon’s report. Some hearsay in the probation reports in the
conviction packets was redacted.
             Ineffectiveness of counsel requires that counsel’s
“acts or omissions were outside the wide range of professionally
competent assistance” and “there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability
is a probability sufficient to undermine confidence in the
outcome.” (Strickland v. Washington (1984) 466 U.S. 668, 690,
694.) This test applies to SVP cases. (People v. Yates (2018) 25
Cal.App.5th 474, 487-488.)
             Counsel’s performance was not deficient regarding
the rap sheet, prison records, or, except as noted below, the
conviction packets (exhibits 1-4). They were admissible as
documentary evidence to show the existence of the 1999 and 2008
convictions (“the qualifying offenses”) and their details. (Welf. &
Inst. Code, § 6600, subd. (a)(3).) While some of the documents
were cumulative to other evidence, “trial courts are not required
to exclude all cumulative evidence.” (People v. Lang (1989) 49
Cal.3d 991, 1016.)
             Other information in the documents may have been
inadmissible but was innocuous: misdemeanor convictions for
prostitution and making illegal loans in the 1999 case; abstracts
of judgment showing restitution fines, custody credits, and AIDS




                                10
testing orders; and a chronological log of movements between
facilities. (See People v. Roa (2017) 11 Cal.App.5th 428, 453.)
              Aguirre contends that the rap sheet shows “multiple
Penal Code section 288, subdivision (a), charges which did not
appear to result in convictions.” But these entries appear to
relate to events arising from the qualifying offenses (arrest,
delivery to prison, etc.).
              The probation report in the conviction packet for the
1999 case included a statement from the victim’s mother
regarding the victim’s fear of Aguirre and the possibility of future
counseling sessions. This information was admissible as a
“probation and sentencing report[]” relating “details underlying
the commission of an offense that led to a prior conviction,
including a predatory relationship with the victim” (Welf. & Inst.
Code, § 6600, subd. (a)(3)), and refuted Aguirre’s claim that the
victim desired sexual contact. The probation report included
opinions of psychologists (Pen. Code, § 288.1), the prosecutor, the
defense attorney, and the probation officer, which included both
statements helpful to Aguirre (e.g., expressions of remorse,
recommendations for probation in lieu of prison, character
references) and negative comments (e.g., misuse of position of
trust and lack of sincere empathy and remorse). Aguirre did not
have the right to include only the portions of statements that
were helpful and exclude the unhelpful parts. (See Evid. Code,
§ 356.) Counsel could have made a competent tactical decision
that, on balance, the documents were helpful to his case.
              Counsel’s performance was deficient when he failed
to object to a letter attached to the probation report in the 1999
conviction packet from a woman identified as Y.S. She said that
in approximately 1980, when she was 10 years old, Aguirre lured




                                11
her to his basement on the pretext of selling her a bicycle. He
asked her to sit in his lap and told her not to tell anyone. She left
without further incident or injury.
             Counsel’s performance was also deficient when he
failed to object to portions of Dr. Goldberg’s and Dr. Damon’s
reports regarding complaints that Aguirre molested additional
girls. Dr. Goldberg’s report stated that in addition to the
qualifying offenses, Aguirre “has also been accused of molesting
other children as well that did not result in any charges or
convictions.” Dr. Damon’s report described complaints by girls
identified as Jane Doe 3 (Y.S.) through Jane Doe 7, obtained from
a probation report and a police report. Jane Doe 4 stated that on
three occasions when she was eight years old in the mid-1980s,
Aguirre stood her on a toilet seat, removed her shirt, pulled down
her pants and underwear, and put one or two fingers inside her
vagina. Jane Does 5 and 6 said that when they went to Aguirre’s
house to sell Girl Scout cookies in the 1990s, he grabbed their
vaginal areas over their clothing. Jane Doe 7 told her mother
that Aguirre “touched her” several years before 1999, but
provided no further information. Aguirre denied that each of
these incidents occurred.
             Dr. Damon’s report referred to these incidents in
diagnosing Aguirre, in concluding his sexual offenses were
predatory, and in scoring the Violence Risk Scale-Sexual Offense
Version (VRS-SO). He stated that Aguirre “offended on children
in his 50s, 60s, 70s, and 80s.”
             Experts’ reports are subject to the same hearsay
limitations as their testimony: case-specific facts gleaned from
secondhand sources about incidents other than the qualifying
convictions are inadmissible. (People v. Superior Court




                                 12
(Couthren) (2019) 41 Cal.App.5th 1001, 1012, 1021.) “[N]o
statutory exception to hearsay permits the wholesale admission
of expert evaluation reports at an SVP trial.” (Id. at p. 1012.)
And “[g]enerally, evidence of mere arrests that do not result in
convictions is inadmissible because such evidence invariably
suggests the defendant has a bad character.” (People v. Williams
(2009) 170 Cal.App.4th 587, 609, fn. omitted.) But where, as
here, the admissible evidence is overwhelming, the error is
harmless. (Id. at p. 613.)
             Aguirre has not established the second prong of his
claim of ineffective assistance of counsel: that “it is reasonably
probable ‘“that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.”’” (People v. Yates,
supra, 25 Cal.App.5th at p. 488.) The additional victims were not
mentioned in Dr. Goldberg’s or Dr. Damon’s testimony, or by
either counsel.
             The experts’ reports had also been admitted as
exhibits at the probable cause hearing, which was heard by the
same judge. (Welf. & Inst. Code, § 6602.) The court ruled at that
time that details about additional victims were not relevant.
Although it read the experts’ reports at trial, the court did not
mention the additional victims. In making its ruling, the court
stated “that the rulings by the Court were consistent with
Sanchez, supra, 63 Cal.4th 665, and that the experts were
allowed to give their opinions, but they did not relate any
case-specific facts that were not supported—independently
proven.” This shows that the court, sitting as the trier of fact,
was aware of the limitations on admissible evidence imposed by
Sanchez.




                                13
             In a court trial, “‘“a trial court is presumed to ignore
material it knows is incompetent, irrelevant, or inadmissible.”
[Citation.] “Only proof that the evidence actually figured in the
court’s decision will overcome these presumptions. [Citations.]
Clearly, the mere fact that the court heard or read the evidence is
not sufficient to overcome the presumptions.”’” (People v. Presley
(2021) 65 Cal.App.5th 1131, 1143.) Here, as in Presley, the trial
court was cognizant of Sanchez, supra, 63 Cal.4th 665, and did
not refer to any inadmissible case-specific facts. We presume the
trial court did not consider the information regarding the
uncharged victims.
             This is not a case where “the improperly admitted
hearsay permeated the entirety of appellant’s trial and
strengthened crucial aspects of the People’s case.” (Burroughs,
supra, 6 Cal.App.5th at p. 412.) Nor is it like People v. Yates,
supra, 25 Cal.App.5th at pp. 487-488, where “volumes of
incompetent expert testimony” constituted “most of the evidence
in support of the jury’s SVP finding.” There is no indication that
the references to other complaints in the reports affected the
outcome.
             Walker v. Superior Court, supra, 12 Cal.5th 177, is
instructive. There, our Supreme Court found the defendant was
prejudiced by “the admission of the hearsay descriptions
regarding the nonpredicate offenses” because they “materially
affected the outcome of the probable cause hearing, i.e., it is
reasonably probable that, absent the erroneously admitted
hearsay, the trial judge would not have entertained a strong
suspicion that Walker qualified as an SVP.” (Id. at p. 206.) The
court noted that while some of the properly admitted evidence




                                 14
supported a finding of probable cause, other evidence “cut
against” it. (Id. at p. 207.)
             In contrast here, there was no dispute that Aguirre
had qualifying convictions and a diagnosed mental disorder, and
virtually all the evidence showed he would be a danger if
released. As we held in People v. Hoffman (2021) 61Cal.App.5th
976, 979, “‘old age,’ standing alone, does not relieve a person from
SVP commitment” but “is a factor to be considered by mental
health professionals and the trier of fact in coming to an SVP
determination.” Aguirre committed sexual offenses despite his
advanced age, denied responsibility, lacked insight into his
conduct, did not participate in treatment, and equivocated as to
whether he would participate in therapy if released. He has not
shown that he was prejudiced by inadmissible hearsay because it
is not “likely that this evidence prejudicially affected the trial
court’s determination.” (Walker v. Superior Court, supra, 12
Cal.5th at p. 207.)
                           Cumulative error
             Aguirre contends the combined effect of the asserted
trial errors deprived him of a fair trial. (People v. Hill (1998) 17
Cal.4th 800, 847.) “‘The “litmus test” for cumulative error “is
whether defendant received due process and a fair trial.”’”
(People v. Rivas (2013) 214 Cal.App.4th 1410, 1436.) Aguirre is
entitled to a fair trial, not a perfect one. (People v. Peyton (2014)
229 Cal.App.4th 1063, 1080.) Any error in excluding evidence of
parole conditions or in admitting hearsay did not deny Aguirre
due process or a fair trial.




                                 15
                       DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.



             PERREN, J.




                               16
                  Michael J. Carrozzo, Judge

           Superior Court County of Santa Barbara

               ______________________________

            Rudy Kraft, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Stephanie
A. Miyoshi, Deputy Attorneys General, for Plaintiff and
Respondent.